DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 12/08/2021 following Non-Final Rejection of 09/17/2021. Claims 21-22, 30, 33, 38 and 40 were amended.  Claims 21-40 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/08/2021, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of 09/17/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/08/2021, with respect to claims rejected under 35 USC § 102 have been fully considered and are persuasive.  The rejections of 09/17/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mason F. Startz (Reg. No. 78106) on 01/07/2022.

The application has been amended as follows: 
In the Claims
	Claim 26, the limitation “at a throat location at least partially defined by the turbine nozzle” has been amended to read “at [[a]] the throat location at least partially defined by the turbine nozzle”.
	Claim 35, a period (i.e. “.”) is added to the end of the claim. 

These Examiner Amendments were made so as to ensure clarity in regards to the subject matter that is being claimed. 

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendments made to the independent claims overcome the prior art of record. The closest prior art, Waki (US 2015/0030442) fails to anticipate or render obvious the invention as now claimed. In particular, Waki would fail to anticipate/teach “wherein at least a portion of the first flange is spaced from the platform portion to define a cavity between at least a portion of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7094025 – discloses a nozzle segment for in a gas turbine, the nozzle segment including a platform with a flange, the flange being retained via a retention plate, the retention plate having a surface that is obliquely 
US 8235652 – discloses a turbine nozzle segment having a platform with a flange extending radially inward from the platform, the flange having a surface obliquely oriented with the platform forming a cavity therebetween, wherein the interface between the flange and the platform has one or more through holes which extend from a forward-facing surface to a rear-facing surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745